United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-3859
                       ___________________________

                                   Shane Bailey,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

                    Don Feltmann, in his individual capacity,

                      lllllllllllllllllllll Defendant - Appellee.
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                         Submitted: September 23, 2015
                            Filed: January 15, 2016
                                ____________

Before WOLLMAN, COLLOTON, and KELLY, Circuit Judges.
                       ____________

COLLOTON, Circuit Judge.

       Shane Bailey brought a civil rights action under 42 U.S.C. § 1983 against
Deputy Don Feltmann of the Jefferson County, Missouri Sheriff’s Department,
alleging that Feltmann had denied him emergency medical care in violation of his
constitutional rights. The district court1 granted summary judgment for Feltmann,
ruling that Bailey had failed to present sufficient evidence to prove a constitutional
violation. Bailey appeals, and we affirm.

                                          I.

      On the afternoon of March 13, 2012, Bailey was at a friend’s house. After
arguing with his friend, Bailey left the house upset. Once outside, Bailey punched
the driver’s side mirror of his truck and punched and kicked out the truck’s
windshield, cutting his right hand in the process. Bailey drove away in his truck but
ran out of gas shortly thereafter. Bailey then called for emergency assistance.

       Paramedics arrived at the scene at 3:05 p.m. Bailey, who was eighteen years
old, told the paramedics that he had been drinking alcohol earlier that day. Bailey
eventually allowed the paramedics to evaluate and treat his right hand. The
paramedics examined his hand, noting that the area around the lacerations was
bruised and swollen and that the bleeding was controlled. The paramedics dressed
the wound. The paramedics reported that Bailey then cursed at them and refused
further treatment, but Bailey averred by affidavit that he did not refuse treatment.

       Deputy Feltmann arrived at the scene shortly thereafter. Feltmann observed the
damage Bailey had inflicted on the truck and also saw a large amount of blood on the
truck’s rear window. Because of the bandages on Bailey’s hand, Feltmann could not
determine the full extent of Bailey’s injuries, but he was aware that Bailey’s hand was
cut and had been bleeding. Feltmann also could see blood soaking through, and
leaking out of, the bandages on Bailey’s hand. Feltmann asked Bailey how he
sustained the injuries to his hand; Bailey explained that he had punched his truck


      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                         -2-
mirror and windshield. Due to the strong odor of alcohol on Bailey’s breath,
Feltmann administered a field sobriety test. Feltmann determined that Bailey was
intoxicated and placed Bailey under arrest. He later issued summonses to Bailey for
the offenses of careless driving and possession of alcohol as a minor.

        Feltmann could not recall what he discussed with the paramedics, but one of
the two paramedics who treated Bailey testified that the paramedics advised the
deputy at the scene that Bailey’s right hand needed sutures and that Bailey needed to
be taken to an emergency room for evaluation. The paramedic’s report reflected that
a deputy agreed to transport Bailey to a hospital before taking him to jail. According
to Feltmann, however, he believed that the paramedics’ treatment of Bailey’s hand
was sufficient, and he drove Bailey directly to the county jail. During the short time
that Bailey was in Feltmann’s custody, blood continued to seep through Bailey’s
bandages, but Bailey did not complain about his hand or request additional medical
treatment. When they arrived at the jail, Feltmann released Bailey into the custody
of jail personnel. Bailey never saw Feltmann again.

        Early the next morning, Bailey’s family picked him up from the jail and took
him to an emergency room. A physician examined Bailey’s right hand, noted that
Bailey’s pain was mild, determined that his hand was not tingling or numb, and found
that he had no loss of sensation in his hand. An x-ray of Bailey’s hand showed no
fractures. The physician cleaned the wounds and removed a small glass fragment
from one of the cuts on Bailey’s hand but chose not to suture any of the cuts, because
the injuries had occurred nearly twenty-four hours earlier, and the skin was “too
rotted” to stitch. He also treated a laceration on Bailey’s forehead that was sustained
at the jail and sent Bailey home with ibuprofen. A few days later, Bailey returned to
the hospital, and a physician removed the stitches on his forehead but did not examine
the injured hand. Bailey never sought additional treatment for his hand.




                                         -3-
       Bailey testified that he suffers from pain in his right hand between his index
and middle fingers, but that the pain occurs only rarely. He did not miss any time
from work due to his injuries. Bailey’s right hand also has several scars from the
lacerations. One scar is on the back of Bailey’s hand and is approximately one inch
long; the others are located on and between his index and middle fingers. Aside from
expenses associated with his first visit to the hospital, Bailey could not recall any
other costs incurred as a result of the injuries to his hand.

       Bailey brought a claim under 42 U.S.C. § 1983 against Feltmann, alleging that
Feltmann’s decision to transport him to the jail rather than a hospital denied him
emergency medical care in violation of the Constitution. The district court ruled that
Feltmann’s conduct had not violated Bailey’s constitutional rights and granted
summary judgment for the defense. We review de novo the district court’s order
granting summary judgment, viewing the evidence and all reasonable inferences
therefrom in the light most favorable to Bailey.

                                            II.

        In a § 1983 action, qualified immunity shields a government official from
liability unless the official’s conduct violated a clearly established constitutional or
statutory right of which a reasonable official would have known. Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982). To overcome Feltmann’s assertion of qualified
immunity, Bailey must show (1) that the facts taken in the light most favorable to his
case establish a violation of a constitutional right, and (2) that the constitutional right
was clearly established as of March 2012, such that a reasonable official in
Feltmann’s position would have known that his actions were unlawful. Pearson v.
Callahan, 555 U.S. 223, 231-32 (2009); Howard v. Kan. City Police Dep’t, 570 F.3d
984, 987-88 (8th Cir. 2009).




                                           -4-
        Bailey first argues that we should analyze his § 1983 claim against Feltmann
for denial of medical care under the objective reasonableness standard of the Fourth
Amendment. The Fourth Amendment governs an arrestee’s claim alleging excessive
use of force, Graham v. Connor, 490 U.S. 386, 395 (1989), but this court has not
resolved whether an arrestee’s claim alleging denial of medical care is analyzed under
the Due Process Clause or the Fourth Amendment. One recent decision, Carpenter
v. Gage, 686 F.3d 644, 650 (8th Cir. 2012), applied due process analysis to the claim
of an arrestee, but the plaintiff there did not invoke the Fourth Amendment, and the
issue was not joined. Earlier cases seem to imply—also without discussion of the
Fourth Amendment—that the Due Process Clause may govern, e.g., Spencer v.
Knapheide Truck Equip. Co., 183 F.3d 902, 905 & n.3 (8th Cir. 1999), and there is
a conflict in authority elsewhere about how to evaluate this type of claim. Compare
Ortiz v. City of Chicago, 656 F.3d 523, 530 (7th Cir. 2011) (applying Fourth
Amendment), with Barrie v. Grand Cty., 119 F.3d 862, 865-69 (10th Cir. 1997)
(applying Due Process Clause). For present purposes, it is enough to acknowledge
that a right under the Fourth Amendment against unreasonable delay in medical care
for an arrestee was not clearly established in March 2012. Neither the Supreme Court
nor this circuit had announced such a right, and there is no uniform body of authority
that might allow us to conclude that the right was clearly established. Nor was it
clearly established that a standard of objective reasonableness applies under the Due
Process Clause. Cf. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015).
Feltmann is therefore entitled to qualified immunity on Bailey’s claim that Feltmann
acted unreasonably, and the district court properly dismissed that portion of the
complaint. We think it prudent to avoid addressing the proper constitutional standard
unnecessarily. See Camreta v. Greene, 131 S. Ct. 2020, 2031 (2011).

       Bailey argues in the alternative that Feltmann’s decision to proceed to the jail
rather than to a hospital exhibited deliberate indifference to his need for medical
attention in violation of his clearly established constitutional rights under the Due
Process Clause. Regardless of whether an “unreasonable” decision to forego

                                         -5-
treatment would violate the Constitution, this court deemed it clearly established by
2008 that a pretrial detainee (or an arrestee, see Spencer, 183 F.3d at 905 n.3) has a
right to be free from deliberately indifferent denials of emergency medical care. See
Thompson v. King, 730 F.3d 742, 750 (8th Cir. 2013). Bailey’s claim fails, however,
because he has not produced sufficient evidence to support a finding that Feltmann
violated that right.

       Our cases in this area borrow from the Eighth Amendment deliberate-
indifference standard applicable to claims of prison inmates. See Carpenter, 686 F.3d
at 650. To establish a due process violation based on deliberate indifference, Bailey
must demonstrate that he suffered from an objectively serious medical need, and that
Feltmann had actual knowledge of that need but deliberately disregarded it. Id. A
medical need is objectively serious if it is supported by medical evidence, such as a
physician’s diagnosis, or is “so obvious that even a layperson would easily recognize
the necessity for a doctor’s attention.” McRaven v. Sanders, 577 F.3d 974, 982 (8th
Cir. 2009) (quoting Jones v. Minn. Dep’t of Corr., 512 F.3d 478, 481 (8th Cir. 2008))
(internal quotation mark omitted); Grayson v. Ross, 454 F.3d 802, 808-09 (8th Cir.
2006). In this case, Bailey received medical treatment on the morning that he was
released from jail, and his claim is premised on harm allegedly arising from the delay
caused by Feltmann’s failure to arrange a hospital visit the day before.

       Bailey did not present a physician’s diagnosis or other medical evidence that
establishes detrimental effects of the alleged delay in treatment. Bailey missed no
time from work as a result of his injuries, and aside from the initial examination, he
sought no treatment for his hand and incurred no additional medical costs. The only
lingering effects allegedly stemming from the injuries are several scars on and
between Bailey’s index and middle fingers and an aching pain between those fingers
that occurs only rarely. There is no evidence from a physician or other expert that
these seemingly modest effects would have been avoided if Feltmann had brought
Bailey to a hospital at the time of his arrest. The medical evidence is thus insufficient

                                          -6-
to establish an objectively serious medical need for expeditious treatment on the day
of Bailey’s arrest.

       Bailey contends, however, that his serious need for prompt medical treatment
should have been obvious to a layperson like Feltmann. Bailey cites the paramedic’s
statement to Feltmann that Bailey needed sutures and needed to visit an emergency
room for evaluation, along with the paramedic’s report that a sheriff’s deputy said he
would transport Bailey to an emergency room for evaluation and care before the
arrestee was processed. Bailey also cites the blood soaking through his bandages, and
his pained facial expressions. We are not convinced that this evidence creates a
submissible case.

       The statement of a paramedic that an arrestee needs sutures and further
evaluation does not necessarily establish an objectively serious medical need for
immediate treatment that would be obvious to a layperson. When Feltmann assumed
custody of Bailey, the paramedics had treated and bandaged his hand, and the
bleeding was controlled. Feltmann never observed the injury, and the appearance of
blood on the bandages did not show profuse bleeding of the sort that might have
demonstrated to a law enforcement officer an obvious need for emergency medical
attention. Bailey never said anything to Feltmann about his condition or a desire for
immediate treatment. Whatever facial expressions Feltmann might have observed
would not obviously have demonstrated a serious medical need for urgent care in
light of the circumstances.

       In sum, Bailey has not presented medical evidence that he experienced a
serious medical need for urgent care at the time of his arrest, and there is no evidence
that a delay in treatment caused detrimental effects. The circumstances apparent to
Feltmann at the time of arrest were not so dramatic that a layperson easily would have
recognized an obvious need for immediate care by a physician. Feltmann is thus
entitled to qualified immunity.

                                          -7-
                       *      *     *

The judgment of the district court is affirmed.
               ______________________________




                             -8-